EXHIBIT 10.10
 


AMENDMENT NUMBER SIX
TO THE
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN


        This Amendment Number Six to the Constellation Brands, Inc. Long-Term
Stock Incentive Plan (the "Plan") is adopted pursuant to Section 19 of the Plan
by the Human Resources Committee of the Board of Directors of Constellation
Brands, Inc. (the "Company"), acting in its capacity as the Committee under the
Plan. Capitalized terms used herein which are not otherwise defined shall have
the meanings ascribed to them in the Plan and Annex A thereto. This amendment
shall become effective as of the date set forth below and shall apply to Awards
granted after such date


        Section 5(a) of the Plan is amended by replacing the first sentence
thereof with the following:
 
The exercise price per Share under each Stock Option shall be specified by the
Committee, provided that the exercise price per Share under each Stock Option
granted to a Participant shall not be less than the Fair Market Value of the
Common Stock on the date the Award is granted.


        In witness whereof, Constellation Brands, Inc. has caused this
instrument to be executed as of December 22, 2004.


 


CONSTELLATION BRANDS, INC.
 
By:
/s/ W. Keith Wilson
Name:
W. Keith Wilson
Title:
Executive Vice President and Chief
Human Resources Officer

